Opinion of the Court, by
Judge Hobson
Overruling.
When this case was pending before us on appeal, the transcript was read by five of the seven judges, and the case most thoroughly discussed on several occasions in consultation before the opinion was rendered, after which a majority of the-court reached the conclusion that the judgment awarding a peremptory instruction to the jury to find for the defendant should be affirmed.
On the petition for a rehearing the transcript has been re-read by two of the judges, and all of the material parts of the evidence read in consultation to the whole court, and we have again thoroughly discussed and considered the question involved; we still think the original opinion contains a correct *835exposition of the law governing the case, under all the facts as shown in the transcript.
The petition for rehearing is therefore overruled.